Citation Nr: 1806707	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating for peptic ulcer disease, with post-operative vagotomy and pyloroplasty, in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty with the U.S. Army from October 1974 to October 1976, and with the U.S. Navy from November 1977 to November 1980.  

This matter arrives before the Board of Veterans" Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  (Hereinafter, the agency of original jurisdiction (AOJ).)

In June 2012, the Board granted service connection for peptic ulcer disease.  In July 2012, the AOJ assigned a 30 percent disability rating for the Veteran's peptic ulcer disease.  In September 2012, the Veteran filed his notice of disagreement (NOD) with the assigned 30 percent rating.

In March 2016, the Board remanded this claim to the AOJ for further development.  The AOJ has substantially complied with the Boards remanded directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Consequently, the Board will proceed with evidence in the Veteran's claims file for the decision rendered below.  


FINDING OF FACT

From June 2006 to the present, the Veteran's service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty, has demonstrated  persistent diarrhea; moderately severe symptoms with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more at least 4 or more times a year is not shown.


CONCLUSION OF LAW

Throughout the claim period, from June 2006 to the present, the criteria have not been met for a higher initial rating, beyond 30 percent, for the Veteran's service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7399-7348 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

With respect to the Veteran's increased rating claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Increased Rating Claims, Generally 
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code (DC) will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7399 is used to identify unlisted digestive system disabilities.


III.  Digestive System Regulations

Specific provisions apply to rating disabilities of the digestive system. 
Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.

Under DC 7305 (duodenal ulcer), a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent evaluation is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114.  

Under DC 7306 (marginal (gastrojejeunal) ulcers), a 40 percent rating is assigned for moderately severe impairment in the form of intercurrent episodes of abdominal pain at least once a month, partially or completely relieved by ulcer therapy, or mild and transient episodes of vomiting or melena.  38 C.F.R. § 4.114.  A 100 percent rating is assigned for pronounced impairment in the form of periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, that is totally incapacitating.  Id.  A 60 percent rating is assigned for severe impairment in the form of the same symptoms as the 100 percent rating, but less pronounced, less continuous, and with definite impairment of health.  Id.

Under DC 7308 (for postgastrectomy symptoms), a 40 percent rating is assigned for moderate symptoms, with less frequent episodes of gastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe symptoms, classified as nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114.

Under DC 7348 (vagotomy with pyloroplasty or gastroenterostomy), a 20 percent rating is assigned for recurrent ulcer with incomplete vagotomy, a 30 percent rating is assigned for symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea, and a 40 percent rating is assigned when the surgical intervention is followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention. This diagnostic code also provides that a recurrent ulcer following complete vagotomy is to be rated under DC 7305, minimum rating 20 percent; and that dumping syndrome should be rated under DC 7308.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Meaning, the Board will evaluate the Veteran's peptic ulcer disease under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

IV. Pertinent Evidence & Analysis

In February 2008, the Veteran reported that his peptic ulcer disease demonstrated symptoms that include chronic diarrhea, weight loss, and constant pain in the stomach area.  

In his September 2012 notice of disagreement (NOD), the Veteran acknowledges that he was assigned a 30 percent rating under DC 7348.  In the NOD, the Veteran asserts that he is entitled to a higher, 40 percent rating under DC 7305.  In the NOD, the Veteran posits that a 2010 treatment record, which reflects anemia and unintentional weight loss, supports his NOD assertion.   

In his April 2014 VA Form 9, the Veteran repeats his DC 7305-based assertion, and he identifies a March 2010 prescription for an anemia medication.  

In a February 2016 letter from the Veteran's attorney, a different avenue for an increased initial disability rating was proffered.  Counsel suggested DC 7306, because the Veteran's October 2010 disability picture included anemia and melena.

      A. Medical Treatment and Examinations

On August 24, 2009, a VA primary care physician, N. K. T., reported that the Veteran's blood work showed anemia.  She also reported that the Veteran's blood sugar was slightly high.

On September 18, 2009, the Veteran reported to his VA primary care provider for evaluation of chronic medical problems, to include carcinoma of lung and peptic ulcer disease.  At that time, the Veteran stated, "I have to force myself to eat and I keep losing weight. . .  That chemo messed me up."

The Veteran's claims file reflects that on December 3, 2009, the Veteran maintained an active prescription for Ferrous Gluconate, an anemia treatment.  

In October 2010, the Veteran underwent a VA examination for stomach, duodenum and peritoneal adhesions.  During the examination, the Veteran reported persistent diarrhea, 1-4 times daily.  After a physical examination, the VA provider noted that the Veteran did not exhibit signs of anemia.  However, the VA provider did acknowledge signs of significant weight loss or malnutrition; the VA provider based this observation on, "Veteran is very thin little muscle mass."  The Veteran reported that he had lost 25-30 pounds during the thirty eight years following separation from the Navy.  In the medical history portion, the Veteran reported mild melena a few weeks prior to the examination. 

In April 2013, the Veteran underwent a VA examination of GI, Stomach & Duodenum.  The VA provider noted that that the Veteran was identified as "slightly anemic" in September 2009.   The VA provider also noted that the Veteran did not test positive for anemia in March 2010.  In fact, it was noted that anemia was not present from March 21, 2010 through the date of the examination, April 26, 2013.
Importantly, the VA provider noted that a potential side effect of the Veteran's chemotherapy radiation therapy (for carcinoma of lung) is anemia.  The VA provider noted that, "those receiving myelosuppressive chemotherapy and or radiation therapy have an even higher incidence 70-90%."  During the examination, the Veteran denied the presence of hematochezia or melena.  

In March 2014, the VA provider supplied an addendum opinion.  Therein, the provider noted that, "(t)he Veteran is very symptomatic with GERD and has Barrett's esophagitis."

In June 2016, the Veteran underwent a VA examination for stomach and duodenal conditions to assess his current level of severity.  The provider reviewed the Veteran's entire claims file before rendering her report.  The VA provider noted 6.9 pounds of weight lost during the last three years.   The Veteran reported transient, one-day vomiting episodes.   During the examination, the Veteran reported that, "his upper GI symptoms of recurrent heartburn has significantly reduced . . . with the daily use of prescription medication."  The VA provider noted that the Veteran did not have incapacitating episodes.  The VA provider recommended a repeat endoscopy in 5 years, because a diagnosis for Barrett's esophagus was not confirmed with biopsies.  

In January 2017, a different VA provider completed an addendum report to the June 2016 VA examination.  The addendum was drafted without re-examination of the Veteran, but the entire claims file was reviewed.  The VA provider reported that the Veteran had gained weight since joining the VA medical center in 1993.  The Veteran maintains a healthy body mass index level of 23.19.  The VA provider noted that, "the long term view demonstrates wt. gain in light of increasing age and medical morbidities."  

After review of the latest colonoscopy report, the January 2017 VA provider did not identify ongoing upper GI bleeding and/or melena.  Ultimately, the provider noted, "no obvious nidus for case of melena."  The VA provider identified lab work in which HGB levels would be considered in the anemia range (2008-2011).   However, the provider noted that, "(the Veteran) does not carry a diagnosis of anemia per review of his record and these lab levels noted to be in the normal range are in light of no obvious treatment.  Therefore, it does not appear that the Veteran can be clinically considered anemic."  Ultimately, the VA provider concluded, "it cannot be stated that the Veteran has a medical condition of melena, wt. loss or anemia that can be associated with his previously service-connected item of peptic ulcer disease . . .."

With regard to aggravation, the January 2017 VA provider opined that a baseline could not be established because, "currently available medical evidence is not sufficient to support a baseline status and/or accurately reflected the Veteran does not clinically have any of the conditions reported as aggravations: eg. anemia, melena, wt. loss."  Additionally, the VA provider reported that, "(i)t cannot be stated that the Veteran has a medical  condition of melena, wt. loss or anemia that can (be) associated with his previously service connected item of peptic ulcer disease . . .."


      B. Analysis

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Board finds credible the symptom reports provided by the Veteran during the claim period.  Moreover, the Veteran is competent to report most of these symptoms, to include diarrhea, vomiting, and weight loss.  However, the etiology of current disabilities and/or the degree of aggravation of a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  

As identified earlier, the Veteran asserts that a higher disability rating is warranted for multiple reasons under different Diagnostic Codes.  Some symptoms that are relevant to the applicable DCs have been competently identified at some point during the claim period.  See, e.g., August 2009 Primary Care Report (anemia from blood work) and October 2010 VA Examination (weight loss). 

The Board concludes that the etiological source of the anemic blood work was competently identified in April 2013.  As noted earlier, the April 2013 VA provider identified anemia as side effect of the Veteran's chemotherapy radiation therapy for carcinoma of lung.  The VA provider noted that, "those receiving myelosuppressive chemotherapy and or radiation therapy have an even higher incidence 70-90%."  

The Board appreciates the Veteran's subjective, credible, and competent reports of weight loss.  However, the Board must afford more probative weight to the conclusion of the VA provider in January 2017.  The January 2017 VA provider identified a weight gain during the 24-year period the Veteran had undergone treatment at the VA medical center, beginning in 1993.  Moreover, the VA provider noted that the Veteran demonstrated a healthy body mass index level of 23.19.  

The Board has reviewed DC 7200 to 7354 for all digestive disorders.  Diagnostic Codes 7305 (duodenal ulcer), 7306 (marginal ulcer), 7308 (post-gastrectomy syndromes), and 7348 (vagotomy with pyloroplasty) are very broad in the potential digestive symptomatology that they addresses.  The Veteran has been assigned a 30 percent rating under DC 7348, because of confirmed persisting diarrhea.  See July 2012 Rating Decision.  The Board concludes that other DCs for digestive disabilities, which may or may not provide for an initial rating greater than 30 percent, are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, DCs 7200 to 7354.  Therefore, only DC 7348 will be applied here, as it is clearly the most appropriate code for the symptoms demonstrated by the Veteran's peptic ulcer disease.  See again Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

With respect to a higher rating under DC 7305, the record does not reflect that the Veteran's disability is manifested by recurrent incapacitating episodes averaging over 10 days at least for times a year.  On the contrary, the report of the May 2013 and June 2016 examinations note that, while the Veteran has symptoms over 4 times a year, the average duration of his symptoms was less than 1 day.  

With respect to a higher rating under DC 7306, the October 2010 examination notes that while the Veteran observed melena a couple of weeks prior, the severity of the melena was noted to be mild in severity.  Subsequent examination in May 2013 did not reveal melena, let alone moderately severe melena as contemplated by a higher rating.  While the record reflects anemia and melena at times during the appeal period, it appears that such symptoms were attributed to the Veteran's treatment for lung cancer.  As noted by the 2017 examination, "(i)t cannot be stated that the Veteran has a medical condition of melena, wt. loss or anemia that can (be) associated with his previously service connected item of peptic ulcer disease . . .."

With respect to DC 7308, the evidence, to include the May 2013 examination report does not show characteristic mild circulatory symptoms with diarrhea and weight loss as contemplated by a higher rating.  

With respect to DC 7348, the record does not show postoperative complications of stricture or continuing gastric retention as contemplated by a higher rating.

Accordingly, throughout the entire appeal period, from June 12, 2006 to the present, the Board finds that the evidence supports an initial disability rating of 30 percent, but no higher, for the service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 30 percent rating, as his digestive symptoms have been consistent at the 30 percent level from June 12, 2006 to the present.  Fenderson, 12 Vet. App. at 126.   

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)



ORDER

Throughout the claim period, from June 2006 to the present, the criteria have not been met for a higher initial rating, beyond 30 percent, for the Veteran's service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


